DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 8-9 recite “a pair of time elapsed”. It is not clear what “a pair of time elapsed” refers to. For examination purpose, “a pair of time elapsed” will be construed as “a time elapsed”.
Claims 1, 2 and 8-9 recite “the pair of the time elapsed”. It is not clear what “the pair of the time elapsed” refers to. For examination purpose, “the pair of the time elapsed” will be construed as “the time elapsed”.

Regarding claims 3-7, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yageta JP 2011196568 A in view of Hrejsa US 20160209064 A1.

Regarding claim 1, Yageta teaches an air-conditioning control device (Fig. 1 [0032]), comprising:
model storage (Fig. 4 [0073] storage unit 73) configured to store a discomfort probability model (Fig. 6 [0112] – [0114] first table, the cancelation condition based on the first table) which estimates a value of discomfort of an occupant ([0112] – [0114] the level of frequency of manual cancellation of energy saving control is a degree of comfort level of the user);
a processor (Fig. 1 [0034] controller 40) configured to:

Yageta does not explicitly teach:
the value of discomfort of an occupant is estimated by a time elapsed after an energy-saving operation of an air conditioner installed in a room is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the room at the time when the energy-saving operation is turned off;
the change of the energy-saving operation is to turn off the energy-saving operation, based on occupant's discomfort estimated by applying the discomfort probability model to the time elapsed after the energy-saving operation is turned on and before a present time and the acquired air-conditioning state.
Hrejsa teaches:
the value of discomfort of an occupant is estimated by a time elapsed after an energy-saving operation of an air conditioner installed in a room is turned on and before the energy-saving operation is turned off by the occupant, and an air-conditioning state of the room at the time when the energy-saving operation is turned off ([0006] [0066] [0069] - [0071] the air-conditioning started with coasting mode – energy saving operation, determining occupant comfort level by the elapsed time period from initiation of coasting mode and room temperature variation conditions during the time period – air conditioning state of the room);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yageta to incorporate the teachings of Hrejsa because they all directed to air conditioning control. Estimating discomfort level by the duration of energy saving operation up to user cancellation and the operation state at the time the cancellation will help determine control the air conditioning associated with user comfort. Turning off the energy-saving operation based on the Estimated discomfort level and current operation state will help increase user comfort.
Yageta teaches:

    PNG
    media_image1.png
    296
    466
    media_image1.png
    Greyscale

[0032] …. FIG. 1 is a schematic configuration diagram of an air conditioner control system 100 according to an embodiment of the present invention.
the remote monitoring device 71 mainly includes a communication unit 72, a storage unit 73, an input unit 74, an output unit 75, and a control unit 76.

    PNG
    media_image2.png
    428
    559
    media_image2.png
    Greyscale

[0110] FIG. 6 is a diagram showing a first table showing the relationship between the number of occurrences of manual release, the level of release occurrence frequency, and the correction value of the release condition setting threshold.
[0111] The release condition correcting unit 76d corrects the release condition from the release occurrence frequency data and the release unit information data among the release occurrence information data.
[0112] Specifically, since the occurrence of manual release is considered to reflect the user's comfort level rather than the occurrence of automatic release, the number of occurrences of manual release and the frequency of release occurrence are stored in the storage unit 73 in advance. A first table (see FIG. 6) showing the relationship between the level (high / medium / low / non-occurrence (0)) and a correction value that is a value to be corrected of the release condition setting threshold The cancellation condition correction unit 76d stores the cancellation condition based on the first table.
...
[0114] As described above, the release condition correction unit 76d corrects the release condition (specifically, the release condition setting threshold) based on the number of occurrences of manual release and the level of the release occurrence frequency. It should be noted that the relationship of whether the release occurrence frequency is high, medium, or low is stored in the storage unit 73 in advance by the administrator or the like.
[0034] As shown in FIG. 1, the air conditioner control system 100 mainly includes an air conditioner 10, a controller 40, and a remote monitoring device 71.
[0045] …, the control unit 11 of the air conditioner 10 transmits data related to the operation results of the air conditioner 10 (hereinafter referred to as operation data) to the controller 40 in accordance with a control command from the controller 40. The operation data of the air conditioner 10 includes the operation parameters of the outdoor unit 20 (normal mode, capacity restriction mode, etc.), the operation parameters of the indoor unit30 (start / stop state, set temperature, cooling / heating / dehumidification mode, etc.) Etc.),…
[0125] For example, when an energy saving schedule such as “operating the air conditioner 10 at an operating capacity upper limit of 80%” is set, the operation data before the energy saving control of the air conditioner 10 is released and the release occurrence time or the release occurrence time zone the operation capacity of the air conditioner 10 is operating at the upper limit of 80% at the release occurrence time or if there is still a margin up to the upper limit 80% of the operating capacity of the air conditioner 10 at the release occurrence time or the release occurrence time zone (specifically, if there is still a margin up to the upper limit of the frequency of the compressor 21), The energy saving schedule can be modified to enhance the level of energy saving control.
Hrejsa teaches:
[0006] …, the HVAC system employs a coasting mode as a mode of operation. Such a mode allows the HVAC system to coast to, rather than drive to, a new comfort temperature without operating the conditioning equipment. …

    PNG
    media_image3.png
    808
    1010
    media_image3.png
    Greyscale

[0066] … When a change of the comfort temperature occurs, it may be desirable for the HVAC system to coast to the new comfort temperature rather than drive the conditioning equipment to reach the comfort temperature….

[0069] If a determination is made that conditioning is needed, then a conditioning mode of the HVAC system is initiated to obtain the new comfort temperature in a step 630. The method 600 then continues to step 640 where the HVAC system continues to condition the air for the enclosed space….
[0070] Turning back to step 620, if a determination is made that conditioning is not needed, then the method 600 continues to step 660 wherein the HVAC system is allowed to coast to the new comfort temperature. In some embodiments, a coasting timer is also initiated to track the coasting time.
[0071] A determination is then made in a second decisional step 670 if conditioning is now needed to obtain the new comfort temperature. In one embodiment the decision is based on if the coasting timer has expired and a slope of a change of the sensed temperature over a set time. …

Regarding claim 2, Hrejsa further teaches estimate discomfort of the occupant in the room, by applying the discomfort probability model to the time elapsed after the energy-saving operation is turned on and before the present time and the acquired air-conditioning state, turn off the energy-saving operation when the estimated discomfort is larger than or equal to a predetermined value ([0069] acquiring room temperature variation data and coasting time before the present time, determine discomfort level, cancelling the coasting mode when discomfort is determined, the predetermined discomfort level is zero).



Regarding claim 6, Yageta and Hrejsa further teach the past air-conditioning state of the room included in the log data includes a past temperature of the room (Yageta: [0045] indoor temperature), and the processor is configured to: construct the discomfort probability model, based on the variance value of the past temperature of the room included in the log data; and acquire the variance value of the temperature of the room during the energy-saving operation of the air conditioner as the air-conditioning state of the room (Hrejsa: [0071] slope of a change of the sensed temperature).

Regarding claim 7, Yageta further teaches the air-conditioning control device of claim 1; and an air conditioner operating based on a signal output by the processor (Fig. 1 [0032]).

Regarding claim 9, Yageta and Hrejsa together teach the claimed device. Therefore they teach the method steps for implementing the device.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yageta in view of Hrejsa as applied to claims 1, 2, 5-7 and 9 above, further in view of OGINO US 20140088782 A1.

Regarding claim 3, neither Yageta nor Hrejsa explicitly teaches changing settings of the air conditioner to settings conducted before the energy-saving operation is turned on.
OGINO teaches changing settings of the air conditioner to settings conducted before the energy-saving operation is turned on ([0110] change back to the template used before the change). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yageta to incorporate the teachings of OGINO because they all directed to air conditioning control. Changing settings of the air conditioner to settings conducted before the energy-saving operation is turned on will help provide comfort to the user.

Regarding claim 4, Yageta further teaches not to change the settings of the air conditioner when the settings of the air conditioner have been changed by the occupant during the energy-saving operation of the air conditioner ([0167] energy saving operation did not resumed after cancellation until a predetermined time has passed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yageta in view of Hrejsa and Lu US 20130282181 A1.

Regarding claim 8, Yageta and Hrejsa together teach the similar limitations to that of claims 1-2 therefore is rejected on the same basis.
Yageta further teaches an air-conditioning control device controlling a first air conditioner and second air conditioner ([0038] a plurality of air conditioners); and
set an upper limit of power consumption at an air conditioning system ([0119] [0125] power consumption upper limit set at 80%).
neither Yageta nor Hrejsa explicitly teaches:
the first air conditioner and second air conditioner are in different rooms;
an upper limit of power consumption is the whole power consumption of first and second air conditioners;
and second air conditioner’s energy saving control becomes stronger to keep the power consumption under limit.
Lu teaches:
the first air conditioner and second air conditioner are in different rooms (Fig. 1 [0014] – [0018] [0078] [0079] [0122] different TCAs with different room temperature, means different TCAs in different rooms);
an upper limit of power consumption is the whole power consumption of first and second air conditioners ([0078] the power consumption limit of all units);
and second air conditioner’s energy saving control becomes stronger to keep the power consumption under limit (0022] – [0024] [0078] [0079] the TCAs are prioritized for turned on and shut down – air conditioner in second room is turned down to meet power consumption limit).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endel US 20180202677 A1 teaches generating comfort model for users based on feedback from user.
Kouda US 20140207256 A1 teaches number of times of instruction changes indicating degree of comfort of occupants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115